DETAILED ACTION

This Office Action is a response to Applicant's Amendment filed on 9/8/22. By virtue of this amendment, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Ferrari et al (US Pub. No: 2019/0392239) in view of Fisher et al (US Pub. No: 2020/00729460.
Regarding claim 1, Ferrari et al disclose in figures 1-4 that, an agricultural work vehicle assembly for operating in a work area (figures 1-2), comprising: a work vehicle comprising a controller (figure 3, controller(126)) for controlling operation of the work vehicle (figure 1, 12) and a lighting system(figure 2, 114), the lighting system comprising an array field light (field light (114)) configured to project a light emission to illuminate a work implement(10, 14); a light control module (processor(128)) disposed in electrical communication with the controller(126), the light control module( 128) configured to operably control the output of the array field light(114); the work implement(figure1, 10, 14) coupled to the work vehicle(12), the work implement including a plurality of units each configured to perform a work function at the work area(paragraph[0017-0020]); a sensing device(figure 2, 104) disposed in communication with the controller(figures 3-4), 126), wherein the sensing device ((104) which includes ambient light sensor(116) and vision image sensor(106)) is configured to detect an issue with the plurality of units; wherein the sensing device(104), upon detecting the issue with a first unit of the plurality of units, the sensing device (104) transmits a signal indicative of the issue to the controller(126); wherein, the light control module(processor(128)) controllably adjusts an output the light emission of the array field light so that the array field light directs the light emission at the first unit of the work implement to improve visibility of the first unit of the work implement. Paragraphs[ 0021-0045].
Ferrari et al do not clearly disclose an array field light configured to project a light emission.
Fisher et al disclose an array field light configured to project a light emission. Figures 1-2, paragraph [0047].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fisher et al into the electronic device of Ferrari et al to provide short durations (pulses) over a field of view (FOV) and detecting the reflected light emission.
Regarding claim 2, combination Ferrari et al and Fisher et al disclose wherein the output light emission of the array field light illuminates only the first unit.
Regarding claim 3, combination Ferrari et al and Fisher et al disclose wherein the array field light comprises a high-definition pixel LED lighting module. Paragraph [0048] of Fisher et al.
Regarding claim 4, Ferrari et al  disclose wherein the sensing device comprises a camera, a proximity sensor, a light, or a combination thereof. Figure 2.
Regarding claim 5, Ferrari et disclose wherein the sensing device is located on the work vehicle. Figures 1-2.
Regarding claim 6, Ferrari et al disclose wherein the sensing device is located on the work implement. Figures 1-2.
Regarding claim 7, combination Ferrari et al and Fisher et al disclose wherein the lighting system comprises a second array field light configured to project a light emission, the light control module controllably adjusting an output a light emission of the second array field light so that it directs its light emission at the first unit.
Regarding claim 8, combination Ferrari et al and Fisher et al  disclose wherein the lighting system comprises a plurality of array field lights each of which is configured to project a light emission, the light control module controllably adjusting an output a light emission of each of the plurality of array field lights so that each directs its light emission at the first unit.
Regarding claim 9, combination Ferrari et al and Fisher et al  disclose wherein the work implement comprises: a work implement lighting system including work implement array field light coupled to the work implement; a work implement light control module operably controlling an output of a light emission from the work implement array field light; further wherein, the work implement light control module controllably adjusts an output the light emission of the work implement array field light so that it directs its light emission at the first unit.
Regarding claim 10, combination Ferrari et al and Fisher et al disclose wherein the work implement comprises:  a work implement lighting system including a work implement array field light coupled to the work implement; a work implement light control module operably controlling an output of a light emission from the work implement array field light; further wherein, when the work implement light control module controllably adjusts the output light emission of the work implement array field light so that it directs its light emission at the first unit, the work implement light control module controllably disables the work implement array field light.
Regarding claim 11, combination Ferrari et al and Fisher et al disclose, wherein the lighting system comprises a second array field light configured to project a light emission; further wherein, when the work implement light control module controllably adjusts the output of the first mentioned array field light so that it directs its light emission at the first unit, the work implement light control module controllably disables an output of the second array field light.
Regarding claim 12, Ferrari et al disclose in figures 1-4 that, work vehicle for performing a work function at a field surface or at a roadway(figure 1), comprising: a chassis((22); a cab mounted to the chassis(22), the cab including a work space for an operator to control the work vehicle; a controller(figure 3, 126) for controlling the work vehicle; a work tool (figure 1, 10,14,28) connected to the chassis(22) and operably controlled by the controller(126) for performing the work function; a light control module (processor(128)) for controlling a lighting system of the work vehicle, the lighting system including an array field light(114), a sensing device(104 which includes (ambient light sensor (106) and vision base sensor( 116)) disposed in communication with the controller(126), the sensing device configured to detect a work zone at the field surface or at the roadway in which the work tool(10, 14) performs the work function; wherein, the sensing device (114,106) communicates a location of the work zone to the controller(126); and further wherein, the light control module (processor(128))operably controls,  the array field light to project the light emission to illuminate the work zone in which the work tool performs the work function. Paragraphs [0017-0045].
Ferrari et al do not clearly disclose wherein the array field light(114) includes individual pixels or pixel segments and light emission, wherein, the array field light(114) is operably controllable to project enable or disable a light emission from individual pixels or individual pixel segments.
Fisher et al disclose an array field light configured to project a light emission. Figures 1-2, paragraph [0047] and individual pixels (paragraphs [0048 and 0051].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fisher et al into the electronic device of Ferrari et al to provide short durations (pulses) over a field of view (FOV) and detecting the reflected light emission.
Regarding claim 13, Ferrari et al disclose: the work tool comprises a bucket configured to dump or retrieve material into or from a container; the sensing device detects the work zone as being defined between a lower portion of the bucket and the container; the light emission illuminates the work zone between the lower portion and the container. Figures 1-3.

Regarding claim 14, combination Ferrari et al and Fisher et al disclose wherein the illumination of the work zone is visible from the work space in the cab.
Regarding claim 15, combination Ferrari et al and Fisher et al disclose wherein the array field light comp rises a high- definition pixel LED lighting module.
Regarding claim 16, Ferrari et al disclose, wherein the sensing device comprises a camera, a proximity sensor, a light, or a combination thereof. Figure 2.
Regarding claim 17, combination Ferrari et al and Fisher et al disclose, further comprising control logic executable by the controller to activate only one or more pixel segments of the array field light to illuminate the work zone.
Regarding claim 18, combination Ferrari et al and Fisher et al  disclose wherein the control logic comprises information relative to a design or shape of the chassis, the cab, or the work tool.
Regarding claim 19, Ferrari et al disclose a control system of an off-road work vehicle (figure 1) having coupled thereto a work tool for performing a work function, comprising: a controller (figure 3(126)) for controlling the work vehicle; a light control module (processor(128)) for controlling a lighting system of the work vehicle, the lighting system including an array field light(114); a sensing device(104) which includes (figure 3, 116, 106) disposed in communication with the controller(126); wherein, the array field light(114) is operably controllable by the controller to project a light emission; wherein, the sensing device(103, 116) identifies a portion of the work tool and signals a location to be illuminated by the array field light to the controller(126), wherein the location includes a work zone in which the work tool coupled to the work vehicle performs the work function; and further wherein, the light control module (processor (128))operably controls an output the light emission of the array field light to direct substantially  an entire light emission of the array field light at the portion of the work tool and at the work zone in which the work tool coupled to the work vehicle performs the work function. Paragraphs [0017-0045].
Fisher et al disclose an array field light configured to project a light emission. Figures 1-2, paragraph [0047].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fisher et al into the electronic device of Ferrari et al to provide short durations (pulses) over a field of view (FOV) and detecting the reflected light emission.
Regarding claim 20, Ferrari et al disclose wherein the work tool is a unit of a multi-unit implement coupled to the work vehicle. Figure 1-2.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844